DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations “wherein the discharge device further comprises a rod-shaped flow passage formation member provided with an outer flow passage having a top opening formed at an upper end thereof and a bottom opening formed at a lower end thereof, and with an inner flow passage having an outflow bottom hole in communication with the communication bore of the valve seat and a top opening formed at an upper end thereof, the bottom opening of the outer flow passage being connected to the inner flow passage at the lower end of the flow passage formation member [. . . .] such that a top surface of the valve seat faces the inner flow passage, the top surface of the valve seat cooperating with a bottom face of the passage formation member defining the bottom opening of the outer flow passage, the circulation flow passage is constituted by: (i) a first flow passage that extends in a direction different from an extending direction of the needle, and that is communicated with the top opening of the outer flow passage in the flow (ii) a second flow passage that extends in a direction different from the extending direction of the needle, and that is communicated with the top opening of the inner flow passage in the flow passage formation member, (iii) the outer flow passage in the flow passage formation member, and (iv) the inner flow passage in the flow passage formation member [. . . .] and wherein the needle is inserted into the inner flow passage and the outer flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752